Citation Nr: 0736694	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-10 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable disability rating for ruptured 
tympanic membrane with conduction hearing loss, left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from January 1954 to October 
1971 and from October 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The claims folder was 
subsequently transferred to the RO in Atlanta, Georgia.  
 
The veteran testified before the undersigned at a Board 
videoconference hearing in October 2007.  A transcript of 
that hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the veteran claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).

The veteran had his most recent VA audiometric examination in 
May 2003.  During the October 2007 Board videoconference 
hearing, he asserted that his hearing loss had worsened since 
that examination.  VA outpatient treatment records as recent 
as April 2005 suggest a slight decrease in high-frequency 
sensitivity since the May 2003 VA examination.  However, 
these VA outpatient evaluations do not include the results of 
controlled speech discrimination testing (Maryland CNC), 
which is required for rating purposes.  38 C.F.R. § 4.85(a) 
(2007).  Therefore, although the outpatient evaluations 
suggest increased hearing loss, they may not be used to 
determine the appropriate disability rating for hearing loss.  
In order to ensure that the veteran's disability is rated 
properly, and to comply with the duty to assist, the Board 
finds that a remand is needed to secure a current VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure all of the 
veteran's VA audiological treatment 
records dated after April 2005, if any, 
from the Charlie Norwood VA Medical Center 
in Augusta, Georgia.

2.  The RO should arrange for the veteran 
to be scheduled for a VA audiometric 
examination to determine the current 
severity of his service-connected ruptured 
tympanic membrane with conduction hearing 
loss, left ear.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the claim.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



